687 N.W.2d 181 (2004)
Anita S. TILLEMANS, Relator,
v.
PIERCE COMPANY OF MINNEAPOLIS, INC., and Mutual Insurance Corporation, n/k/a APCapitol, Respondents, and
Park Nicollet Hospital, Intervenor.
No. A04-1205.
Supreme Court of Minnesota.
October 7, 2004.
Considered and decided by the court en banc.

O R D E R
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 2, 2004, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/ Kathleen A. Blatz
Chief Justice